DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The present application has the effective filing date to PRO 61840486 06/28/2013.

Status of Claims
Per preliminary amendment filed on 12/14/2021, claims 1-14 and 16-29 are pending, claims 15 and 30-48 have been cancelled. 

Response to Amendment
The Specification Objection is withdrawn since “sleep metric” has been removed from the claims.
With regard to the 35 USC 102 and 103 rejections based on Westbrook et al. (US 2002/0165462) and Downs (US 2007/0293731), the Applicant’s have been fully considered and are persuasive.

Allowable Subject Matter
Claims 1-14 and 16-29 are allowed. (Renumbered as claims 1-28.)

REASONS FOR ALLOWANCE
The prior art references when the claims are taken as a whole, in combination or when taken individually, do not disclose, render obvious or fairly suggest the system or method for sleep event control as recited in the independent claims of the current application:
Westbrook (US 2002/0165462 A1, US 6811538 B2) discloses a method and system for non-invasive monitoring of sleep analysis by collected oxyhemoglobin parameters from the forehead, but Westbrook does not specify therein the oxygenation parameters are from cerebral tissue and/or performing NIRS analysis to the detected signals. 
Merilainen (US 6526297 B1) discloses a method and apparatus for non-invasive neurological monitoring including providing a forehead sensor patch (Figs. 1 and 4) with two light sensors that performs NIRS, and wherein the NIRS data is then transmitted to a microprocessor for analysis. Merilainen does not disclose wherein the wearable forehead patch carries the microprocessor and transmitter. Merilainen also does not teach using the acquired data to determine a sleep pattern rhythm, or the forehead sensor patch further comprising an ambient and ultraviolet light.
Benni (US 7047054 B2 and US 7313427) Fig. 13 and Chance et al. (US 5779631 and US 5873821) Fig.5, are also references in the field of non-invasive forehead/cerebral optical sensors which perform NIRS, but similar to Merilainen, none of these references discloses the forehead patch itself comprising the microprocessor that generates the hemodynamic and/or oxygenation parameter.
Connor (US 2015/0320588 A1 and US 10179064) discloses a system and method for monitoring sleep comprising a wireless wearable device comprising near-infrared spectroscopic sensors with two light sources and light detectors. Connor further discloses wherein the wearable device can be worn over the head such that cerebral/brain hemodynamic parameters are acquired, does not pre-date the instant application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
January 29, 2022